Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 01/07/2021 for application 16/399032.
Claims 1-7, and 9-16 are currently pending and have been fully considered. 
Claims 10-16 have been withdrawn for being directed toward a nonelected invention.
The previous 35 U.S.C. 112 rejection of claims 1-9 have been withdrawn in light of applicant’s amendment.
Applicant’s representatives request to reinstate withdrawn claims 10-11 are premature and are still directed toward composition claims that do not have to be made by the process that is claimed.
Parent claim 1 explicitly teaches that the pyrolyzed wood charcoal comprises lumps, chips, smaller pieces that are formed naturally from pyrolysis.
Claims 10-11 may be produced from a process that explicitly teaches mechanical sizing steps such as grinding or pulverization.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 teaches that a first sieve is used to separate one of chips and lumps of pyrolyzed wood charcoal that are about 3/8 inches and larger from the rest of the pyrolyzed wood charcoal.   Parent claim goes on to teach that a second sieve is used to separate chips from smaller pieces and dust particles that are less than 3/8 inches.  

Claim 2 teaches that the second sieve separates chips with at least about ¼ inch.  It is not readily apparent how this is possible, as the second sieve in claim 1 separates particulates that are 3/8 inch or less.
	Appropriate clarification is requested.  
	Claims 17-20 are indicated to be withdrawn.  Claims 17-20 were not filed in the previous claim listing dated 04/30/2019.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WEAVER (USPGPUB 2016/0362607).
WEAVER teaches biochar products and production [title and abstract].
The biochar products are produced by feeding a compound into a pyrolysis reaction.  
The compounds are taught to be produced from biomass. [ Para 15]
WEAVER teaches that the biochar products have a fixed carbon total amount. [ Para 46]
Sizing the biochar by pulverizing or separating after the production of biochar would be well within one of ordinary skill in the art.  WEAVER teaches both configuring the shape of the produced biochar [Para 13] and teaches the surface area of the biochar as at least 300 m2/g.  [Para 16]  WEAVER further teaches that the carbon produced may depend on the biomass particle size distribution.

While WEAVER do not teach steps to separate the biochar products based on size with 2 sieves to separate around 3/8 inch sieves, it is noted that claims 6, 7, and 9 are directed toward products.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Response to Arguments
Applicant’s amendments have overcome the previous rejection of record.  The previous 35 U.S.C. 103(a) rejections of claims 1-5 as being unpatentable over GRIMMETT has been withdrawn. 

WEAVER teaches biochar products with fixed carbon that are produced from pyrolysis of wood.
It is noted though that the claim amendments introduced new 112 issues of indefiniteness detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771